DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a device for adjusting a dome setting force of a can bottom former, classified in B21D 22/283.
II. Claims 15-20, drawn to a method of adjusting dome-setting force of a dome-setting spring in a bottom former, classified in B21D 51/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).
In this case the apparatus as claimed can be used to practice another and materially different process since it does not require any means (e.g., controller and/or display) for .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney of Record Edward Runyan on 07/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “though” should read ‘through’. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitations are:
“an adjustment means” (clm. 8)
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 and 10: it is unclear what structure “an actuation end” is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (WO 2017/144981 A1).
Regarding claim 1: Sun discloses a device for adjusting a dome setting force of a can bottom former, comprising:
an outer end plate (661, fig. 19);
an inner end plate (66) movably mounted proximate the outer end plate (see fig. 19);
a dome-setting spring (67; NOTE: a can bottom former structure is not set forth in the claim and the term “dome-setting” is being interpreted as intended use and, accordingly, is not being given patentable weight) positioned between the inner end plate and a movable housing (heating block 69 housing the temperature sensors 68, and upper head 71 housing the sealing tool that presses the work-piece, see fig. 19); and
an adjustment screw (65) threaded into the outer end plate (661) such that the adjustment screw exerts a displacing force on the inner end plate (66) toward the movable housing (see fig. 19 and pg. 7, lns. 266-275).
Regarding claims 5 and 12, which depend on claims 1 and 8: Sun discloses the displacing force compresses the dome-setting spring (see fig. 19, the displacing force exerted by the adjustment screw/means 65 on the inner end plate 66 compresses the spring 67).
Regarding claims 6 and 13, which depend on claims 1 and 8: Sun discloses a spring cover plate (761, fig. 19) positioned between the movable housing (69, 71) and the dome-setting spring (67).
Regarding claims 7 and 14, which depend on claims 6 and 13: Sun discloses the displacing force compresses the dome-setting spring between the inner end plate and the spring cover plate (see fig. 19, the displacing force exerted by the adjustment screw/means 65 on the inner plate 66 compresses the spring 67 between the inner end plate 66 and the spring cover plate 761).
Regarding claim 8: Sun discloses a device for adjusting a dome setting force of a can bottom former, comprising:
an outer end plate (661, fig. 19);
an inner end plate (66) movably mounted proximate the outer end plate (see fig. 19);
a dome-setting spring (67; NOTE: the term “dome-setting” is being interpreted as intended use and, accordingly, is not being given patentable weight) positioned between the inner end plate and a movable housing (heating block 69 housing the temperature sensors 68, and upper head 71 housing the sealing tool that presses the work-piece, see fig. 19); and
an adjustment means (65) for exerting a displacing force on the inner end plate (66) toward the movable housing (see fig. 19 and pg. 7, lns. 266-275).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Schoch (US 4,945,742 A).
Regarding claims 2 and 9, which depend on claim 1 and 8: Sun discloses a sensor (68) positioned between the outer end plate (661) and the inner end plate (66) (see fig. 19) and an adjustment screw/means (65) that exerts a force on the inner end plate (66).
Sun is silent regarding the sensor being a force sensor and the exertion of force taking place through the force sensor.
However, Schoch teaches an apparatus for the formation of a beverage can end (see fig. 1-3 and col. 8, lns. 62-64) comprising a device having an outer end plate (144, fig. 3), an inner end plate (130), and a load/force sensor (138) positioned between the plates for sensing the force exerted on the inner plate (130) (col. 8, lns. 19-24). Thus, it is a known technique in the art to position a force sensor between two plates for sensing a force exerted on one of the plates.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sun with a force sensor positioned between the inner and outer end plates for sensing a force exerted on the inner end plate, as taught by Schoch, thereby providing Sun with a means for indicating the output force that is to be applied to the work-piece. The proposed modification results in Sun being configured such that the adjustment screw exerts force on the inner end plate through the force sensor.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Schoch, and further in view of Bustin (US 4,158,955 A).
Regarding claims 3 and 10, which depend on claims 2 and 9: the combination of Sun in view of Schoch set forth in claims 2 and 9 above is silent regarding the adjustment screw/ means comprising a ball bearing on an actuation end, the ball bearing contacting a side of the force sensor opposite the inner end plate.
However, Bustin is pertinent to the problem applicant is faced with since Bustin teaches a device for adjusting force comprising an adjustment screw (22) comprising a ball bearing (28) on an actuation end of the screw (see figs. 1, 2). Bustin further teaches that “bolt 22 can be rotated with bearing 28 in contact with the surface of a material and no rotational movement is imparted to the surface of the material” (col. 2, lns. 36-39).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun’s adjustment screw to include a ball bearing in the actuation end of the screw, thereby ensuring no rotational movement is imparted to the surface of inner end plate, as taught by Bustin.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Paramonoff (US 3,771,345 A).
Regarding claims 4 and 11, which depend on claims 1 and 8: Sun is silent regarding the adjustment screw/means comprises a spherical contact surface on an actuation end proximate the inner end plate.
However, Paramonoff teaches a doming station for a can body former (Abstract and fig. 1) comprising an adjustment device including an outer end plate (60, fig. 7), an inner end plate (62), and an adjustment screw (86) having a spherical contact surface on an actuation end proximate the inner end plate (see fig. 7). It is obvious that a benefit of the spherical contact 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surface of Sun’s screw such that it has a spherical surface, as taught by Paramonoff, thereby allowing the screw to be turned easier and reducing scarring of the opposing surface on the inner plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/EDWARD T TOLAN/Primary Examiner, Art Unit 3725